986 F.2d 1430
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.James M. MAY, Defendant-Appellant.
No. 91-2226.
United States Court of Appeals, Tenth Circuit.
Jan. 6, 1993.

Before TACHA, BALDOCK and PAUL KELLY, Jr., Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
This appeal is from a criminal conviction following defendant's plea of guilty to two counts of an indictment charging him with possession with intent to distribute methamphetamine and carrying a firearm during the commission of a drug trafficking crime.   Defendant argues on appeal that he was not competent to enter the guilty plea because he was on pain medication and that the sentence imposed was excessive because the facts taken into account by the judge in taking the guilty plea would not support a finding that the defendant was guilty beyond a reasonable doubt.   Appellant's counsel has filed a brief in his behalf pursuant to Rule 46.4 of the Rules of Appellate Procedure for this Circuit.   Anders v. California, 386 U.S. 738 (1967).   After reviewing the transcript of the guilty plea and sentencing proceedings, we find that this appeal has no merit and AFFIRM.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3